COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00034-CV


IN RE FLOYD EDWARD HAMM                                              RELATOR


                                   ------------

                          ORIGINAL PROCEEDING

                                   ------------

                        MEMORANDUM OPINION1

                                   ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. By an order signed on November 22,

2010, the trial court denied relator’s “REQUEST TO RESCIND JUDGEMENT

AND ORDER TO WITHDRAW FUNDS.” Relator had an adequate remedy at

law—a direct appeal to this court—to challenge the trial court’s order; thus, he

may not attack it by seeking mandamus. See Harrell v. State, 286 S.W.3d 315,

321 (Tex. 2009); In re Pannell, 283 S.W.3d 31, 35 (Tex. App.—Fort Worth 2009,

orig. proceeding) (“Mandamus is not available if another remedy, though it would

      1
      See Tex. R. App. P. 47.4, 52.8(d).
have been adequate, was not timely exercised.”); In re Carson, 12 S.W.3d 886,

888 (Tex. App.—Texarkana 2000, orig. proceeding) (holding that a relator was

not entitled to mandamus relief because he “did not take advantage of [a] clearly

adequate remedy when it existed”).     Accordingly, relator’s petition for writ of

mandamus is denied.


                                           PER CURIAM


PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DELIVERED: January 27, 2011




                                   2